                                             Case 3:20-cv-01933-SI Document 24 Filed 01/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KALVIN N. CRAVEN,                                Case No. 20-cv-01933-SI
                                   8                    Petitioner,
                                                                                             ORDER RECONSIDERING EARLIER
                                   9              v.                                         ORDER AND PERMITTING
                                                                                             AUGMENTATION OF THE RECORD
                                  10        JIM ROBERTSON,
                                                                                             Re: Dkt. No. 23
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner moved to augment the record in this habeas action with two cell phone videos and

                                  14   a surveillance video that were admitted in evidence at petitioner’s state court criminal trial. Docket

                                  15   No. 13. Respondent filed a response explaining that Respondent did not have access or control of

                                  16   the trial exhibits including the videos and that an order from this court to the Alameda County

                                  17   Superior Court would be necessary to obtain the videos. Docket No. 14. Respondent submitted

                                  18   copies of still photos from the videos, as only still photos had been served on Respondent during the

                                  19   state court appeal. Id. The court denied the motion to augment the record, explaining that federal

                                  20   habeas review is “‘limited to the record that was before the state court that adjudicated the claim

                                  21   on the merits,’” exhibits typically are not part of the record on appeal, and the California Court of

                                  22   Appeal had described the video evidence in its decision. Docket No. 16 at 1-2 (quoting Cullen v.

                                  23   Pinholster, 563 U.S. 170, 180-81 (2011)). The court also explained that “[u]nless a party shows the

                                  24   state appellate court’s description of physical evidence to be materially inaccurate – which petitioner

                                  25   has not – that is the description this court will use in adjudicating his federal habeas claims.” Id. at

                                  26   2.

                                  27

                                  28
                                            Case 3:20-cv-01933-SI Document 24 Filed 01/21/21 Page 2 of 2




                                   1           Petitioner now moves for reconsideration of the order denying augmentation of the record,

                                   2   arguing for the first time that the California Court of Appeal actually did have the video exhibits

                                   3   when it considered petitioner’s case and later returned the video exhibits to the Alameda County

                                   4   Superior Court. In light of the foregoing, petitioner’s motion for reconsideration is GRANTED.

                                   5   Docket No. 23. The order denying augmentation of the record (Docket No. 16) is VACATED. The

                                   6   court will permit him to augment the record in this federal habeas action.

                                   7           Although respondent suggested that this court could order the Alameda County Superior

                                   8   Court to deliver the video exhibits, the better approach is to require petitioner to obtain copies of the

                                   9   video exhibits (if he does not already have them) and then file them in this action. This will avoid

                                  10   any possible overreach of this court’s authority – as it is not clear that this court has the authority to

                                  11   order a state superior court to deliver to this court exhibits or copies of exhibits in its files. See Clark

                                  12   v. State of Washington, 366 F.2d 678, 681 (9th Cir. 1966) (“The federal courts are without power to
Northern District of California
 United States District Court




                                  13   issue writs of mandamus to direct state courts or their judicial officers in the performance of their

                                  14   duties.”); see also In re Campbell, 264 F.3d 730, 731-32 (7th Cir. 2001) (denying petition for writ

                                  15   of mandamus that would order state trial court to give petitioner access to certain trial transcripts

                                  16   which he sought in preparation for filing state post-conviction petition).

                                  17           No later than March 12, 2021, petitioner may augment the record by filing a copy of the

                                  18   video exhibits that were used at his trial and were transmitted to the California Court of Appeal for

                                  19   consideration in the appeal in his criminal case.

                                  20           Because the court must wait for the deadline for petitioner to augment the record, the court

                                  21   also sua sponte extends the traverse deadline. Petitioner must file and serve his traverse no later

                                  22   than March 12, 2021. This deadline will not be further extended.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 21, 2021

                                  25                                                       ______________________________________
                                                                                           SUSAN ILLSTON
                                  26                                                       United States District Judge
                                  27

                                  28
                                                                                            2
